          Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MOHAMMED THANI A.T. AL THANI,                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20 Civ. 4765 (JPC)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
                                                                       :
ALAN J. HANKE et al.,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff Mohammed Thani A.T. Al Thani filed an Amended Complaint against Defendants

Alan J. Hanke, IOLO Global LLC (“IOLO” and with Hanke, the “Hanke Defendants”), Sidney

Mills Rogers III, Laura Romeo, Amy Roy-Haeger, the Subgallagher Investment Trust, and Sherry

Sims on September 25, 2020, bringing several common law claims and a claim for violation of

section 206 of the Investment Advisers Act of 1940, 15 U.S.C. § 80b-6. Dkt. 35 (“Am. Compl.”).

Now before the Court is Rogers’s motion to dismiss or stay the claims against him under Rule

12(b)(6) of the Federal Rules of Civil Procedure or 9 U.S.C. § 3, respectively, pending arbitration,

or to sever those claims under Rule 21 and transfer them to Georgia under 28 U.S.C. § 1404(a).

For the reasons below, the Court construes Rogers’s motion as one to compel arbitration, grants

the motion to compel, and stays the claims against Rogers pending arbitration.
           Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 2 of 16




                                          I. Background

A. Facts

       The following facts are from the Amended Complaint and the documents incorporated by

reference in the Amended Complaint, and are taken to be true for the purposes of this motion. 1

The Court detailed the factual allegations and procedural background in a previous Opinion and

Order dated May 11, 2021, see Al Thani v. Hanke, No. 20 Civ. 4765 (JPC), 2021 WL 1895033, at

*1-4 (S.D.N.Y. May 11, 2021), and as such now focuses only on the allegations specific to

Rogers’s motion.

       Rogers, an attorney living in Georgia, was allegedly involved in a scheme to defraud Al

Thani of millions of dollars. Am. Compl. ¶¶ 1, 10. In short, Hanke induced Al Thani to enter into

two Management and Deposit Agreements (“MDAs”) and various addenda to these MDAs, under

which Al Thani entrusted Hanke with $6.5 million. Id. ¶¶ 1-4, 35. Rogers’s role in this was two-

fold. First, Rogers allegedly provided records of fictitious payments to Hanke to further the fraud.

Id. ¶ 110. Second, and more importantly, Rogers, acting as an Escrow Agent for the fraudulent

transactions, “used his attorney [Interest on Lawyers’] Trust Account to create the air of legitimacy


       1
          Rogers asks the Court to “dismiss or stay the claims against Rogers, pursuant to Rule
12(b)(6) or 9 U.S.C. § 3, respectively, pending arbitration.” Motion at 24. The Second Circuit has
suggested that whether a motion to dismiss based on an arbitration clause can be construed as a
motion to compel arbitration depends on the circumstances, including whether the movant
explicitly or implicitly petitioned the court to compel arbitration. Wabtec Corp. v. Faiveley
Transp. Malmo AB, 525 F.3d 135, 139-40 (2d Cir. 2008); accord Nicosia v. Amazon.com, Inc.,
834 F.3d 220, 230 (2d Cir. 2016). Here, Rogers bases his argument on the enforceability of the
arbitration clause, making his motion “effectively a motion to compel arbitration.” Begonja v.
Vornado Realty Tr., 159 F. Supp. 3d 402, 405 n.1 (S.D.N.Y. 2016). While “[c]ourts deciding
motions to compel apply a standard similar to the one applicable to a motion for summary
judgment,” meaning that they can consider relevant evidence outside the complaint, Starke v.
SquareTrade, Inc., 913 F.3d 279, 281 n.1 (2d Cir. 2019), here the standard does not impact the
Court’s reasoning, as the parties have only asked the Court to consider documents that are
appropriate to consider on a motion to dismiss, i.e., the Amended Complaint and documents
incorporated by reference.

                                                 2
           Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 3 of 16




and was an instrumental part of the fraudulent investment scheme.”           Id. ¶ 5.   Al Thani’s

investments were to be deposited with Rogers in escrow before IOLO invested them. Id. ¶ 24. To

accomplish this, Al Thani, IOLO (through Hanke), and Rogers entered into escrow agreements in

March 2019, id. ¶ 30; Dkt. 99, Exh. A (“March Escrow Agreement”), and July 2019, Am. Compl.

¶ 39; Dkt. 99, Exh. B (“July Escrow Agreement”), with Rogers named as the Escrow Agent. Al

Thani was never paid the millions of dollars he was due under the MDAs and addenda to the

MDAs, Am. Compl. ¶ 44, and as of the time Al Thani filed the Amended Complaint, Rogers had

refused to provide any information on the whereabouts of Al Thani’s funds after they were

deposited in escrow, id. ¶ 24.

B. The Escrow Agreement 2

       Paragraph 9 of the Escrow Agreement is entitled “Disputes.” March Escrow Agreement

¶ 9; July Escrow Agreement ¶ 9. That paragraph begins with the following provision, which

describes what the Escrow Agent may do in the event of a “dispute” “with respect to the payment,

ownership or right of possession of the Escrow Deposit”:

       The Parties hereto agree that should any dispute arise with respect to the payment,
       ownership or right of possession of the Escrow Deposit, the Escrow Agent is
       authorized and directed to retain in its possession, without liability to anyone,
       except for its bad faith, gross negligence, or willful misconduct, all or any part of
       the Escrow Deposit until such dispute shall have been settled either by mutual
       agreement of the Parties concerned and a joint, notarized written instruction notice
       from the Depositor and Beneficiary shall have been delivered to the Escrow Agent
       or by an arbitrator’s decision, judgment or order issued by a court of competent
       jurisdiction setting forth the resolution of the dispute.




       2
         Because the March Escrow Agreement and the July Escrow Agreement are substantively
identical and include the same arbitration provision, the Court refers to the “Escrow Agreement”
and “arbitration provision” for ease of reference. These references apply equally to both the March
Escrow Agreement and the July Escrow Agreement.

                                                3
        Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 4 of 16




March Escrow Agreement ¶ 9; July Escrow Agreement ¶ 9. This is immediately followed by an

arbitration provision, which states:

       Any controversy or claim arising out of or relating to this Agreement to which
       Escrow Agent is a party shall be determined by an independent arbitrator of the
       Parties’ choosing located in Cobb County, Georgia, United States of America, and
       in accordance with the provisions of the Commercial Arbitration Rules then in
       effect of the American Arbitration Association.

March Escrow Agreement ¶ 9; July Escrow Agreement ¶ 9.                The Escrow Agreement thus

incorporates the American Arbitration Association’s Commercial Arbitration Rules (“AAA

Rules”), which provide: “The arbitrator shall have the power to rule on his or her own jurisdiction,

including any objections with respect to the existence, scope, or validity of the arbitration

agreement or to the arbitrability of any claim or counterclaim.” Dkt. 99, Exh. C. The “Disputes”

paragraph also states: “If for any reason a dispute is not to be resolved by arbitration, as set forth

above, any actions and proceedings arising out of or relating to this Agreement shall be heard and

determined in the Circuit Court of Cobb County (state court) or the Northern District of Georgia

(federal court).” March Escrow Agreement ¶ 9; July Escrow Agreement ¶ 9.

       The Escrow Agreement also defines Rogers’s role and responsibilities as the Escrow

Agent. For instance, the Escrow Agreement states: “The Escrow Agent shall not be liable for any

action taken or omitted by it in good faith except to the extent that a court of competent jurisdiction

determines that the Escrow Agent’s bad faith, gross negligence, or willful misconduct was the

primary cause of any loss to the Depositor and Beneficiary.” March Escrow Agreement ¶ 4; July

Escrow Agreement ¶ 4. It also states: “In the event that the Escrow Agent shall be uncertain as to

its duties or rights hereunder or shall receive instructions, claims or demands from any Party hereto

which, in its opinion, conflict with any of the provisions of this Escrow Agreement, it shall be

entitled to refrain from taking any action and its sole obligation shall be to keep safely all property

held in escrow until it shall be directed otherwise in writing by the Depositor and the Beneficiary
                                                  4
        Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 5 of 16




or by a final order or judgment of a court of competent jurisdiction.” March Escrow Agreement

¶ 4; July Escrow Agreement ¶ 4.

C. Procedural History

       Al Thani commenced this action on June 22, 2020, naming the Hanke Defendants and John

Does 1-100. Dkt. 1. Al Thani filed the Amended Complaint on September 25, 2020, adding the

remaining Defendants.      As is relevant here, the Amended Complaint brings claims for

(1) fraudulent inducement against all Defendants, Am. Compl. ¶¶ 99-112, (2) fraud against all

Defendants, id. ¶¶ 113-122, and (3) aiding and abetting fraud against all Defendants except the

Hanke Defendants, id. ¶¶ 123-127.

       Defendants have filed several motions. The Hanke Defendants filed a pre-answer motion

to dismiss for lack of personal jurisdiction under Rule 12(b)(2) of the Federal Rules of Civil

Procedure or to dismiss for failure to state a claim under Rule 12(b)(6), Dkts. 62, 63, 64, 65; Roy-

Haeger moved to dismiss for lack of personal jurisdiction or to transfer venue, Dkt. 82; Sims and

the Subgallagher Investment Trust moved to dismiss for lack of personal jurisdiction, Dkt. 96; and

Rogers moved to dismiss for lack of personal jurisdiction; to dismiss or stay the claims against

him under Rule 12(b)(6) or 9 U.S.C. § 3, respectively, pending arbitration; or to sever those claims

under Rule 21 and transfer them to Georgia under 28 U.S.C. § 1404(a), Dkts. 97, 98, 99. In an

Opinion and Order dated May 11, 2021, the Court denied the Hanke Defendants’ motion, granted

Al Thani’s request for limited jurisdictional discovery, and stayed the remaining motions to

dismiss. Dkt. 188. Rogers moved for reconsideration of that Opinion and Order. Dkt. 195. Before

the Court could decide Rogers’s motion for reconsideration, Rogers withdrew his motion to

dismiss for lack of personal jurisdiction and requested that the Court decide the rest of his motion.

Dkt. 218. The Court therefore turns to the rest of Rogers’s arguments.



                                                 5
        Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 6 of 16




                                  II. Applicable Legal Standard

       Under the Federal Arbitration Act (“FAA”), a written agreement to arbitrate is “valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

of any contract.” 9 U.S.C. § 2. The FAA embodies “a congressional declaration of a liberal federal

policy favoring arbitration agreements.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

460 U.S. 1, 24 (1983). Thus, it seeks “preserve the parties’ ability to agree to arbitrate, rather than

litigate, [their] disputes.” Schnabel v. Trilegiant Corp., 697 F.3d 110, 118 (2d Cir. 2012).

       When faced with a motion to compel arbitration, a court faces two main questions: (1) did

the parties agree to arbitrate and (2) if so, what is the scope of their arbitration agreement? Starke

v. Squaretrade, Inc., No. 16 Civ. 7036 (NGG), 2017 WL 3328236, at *5 (E.D.N.Y. Aug. 3,

2017), aff’d, 913 F.3d 279 (2d Cir. 2019). “In other words, a party opposing a motion to compel

arbitration may challenge the existence or enforceability of an arbitration agreement, or may

challenge the applicability of such an agreement to the claims at issue.” Bezek v. NBC Universal,

No. 3:17 Civ. 1087 (JCH), 2018 WL 2337131, at *14 (D. Conn. May 23, 2018), aff’d, 770 F.

App’x 599 (2d Cir. 2019). While the party moving to compel arbitration has the initial burden of

showing that the parties agreed to arbitrate, Hines v. Overstock.com, Inc., 380 F. App’x 22, 24 (2d

Cir. 2010) (citing Almacenes Fernandez, S.A. v. Golodetz, 148 F.2d 625, 628 (2d Cir. 1945)), “the

party resisting arbitration bears the burden of proving that the claims at issue are unsuitable for

arbitration,” Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91 (2000).

       When determining whether parties agreed to arbitrate, including whether they agreed to

arbitrate questions of arbitrability, courts apply “ordinary state-law principles that govern the

formation of contracts.” First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Two

principles are particularly relevant here. First, “an interpretation of a contract that has ‘the effect



                                                  6
            Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 7 of 16




of rendering at least one clause superfluous or meaningless . . . is not preferred and will be avoided

if possible.’” Galli v. Metz, 973 F.2d 145, 149 (2d Cir. 1992) (quoting Garza v. Marine Transport

Lines, Inc., 861 F.2d 23, 27 (2d Cir. 1988)); accord Sutherlin v. Sutherlin, 301 Ga. 591, 585 (2017).

Second, “[i]t is a well-recognized tenet of contract interpretation that ‘specific terms and exact

terms are given greater weight than general language.’” Int’l Bhd. of Elec. Workers, Loc. Union

43 v. NLRB, 9 F.4th 63 (2d Cir. 2021) (quoting Aramony v. United Way of Am., 254 F.3d 403, 413

(2d Cir. 2001)). 3

                                          III. Discussion

        Rogers argues that the claims against him must be arbitrated under Paragraph 9 of the

Escrow Agreement. Specifically, Rogers asserts that (1) the contract delegated to the arbitrator

the right to determine the scope of the arbitration provision and (2) if the Court were to determine

the scope, Al Thani’s claims would fall within that arbitration provision. The Court addresses

each argument in turn.

A. Whether the Parties Delegated the Question of Arbitrability to the Arbitrator

        The Escrow Agreement is governed by the FAA. 9 U.S.C. §§ 1, 2 (2004); see Prima Paint

Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 402 (1967); Contec Corp. v. Remote Sol., Co.,

398 F.3d 205, 208 (2d Cir. 2005). “Under the FAA, there is a general presumption that the issue

of arbitrability”—whether a particular issue is to be arbitrated—“should be resolved by the courts.”

Contec Corp., 398 F.3d at 208; see First Options of Chi., 514 U.S. at 944-45. But “[j]ust as the

parties may elect through their contract to have arbitrators (rather than a court) resolve categories

of disputes between them, they may similarly contract to have arbitrators (rather than a court)



        3
         The Escrow Agreement includes a Georgia choice-of-law clause. March Escrow
Agreement ¶ 9; July Escrow Agreement ¶ 9. Rogers does not contest that these principles apply
regardless of whether New York or Georgia law applies.
                                                  7
         Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 8 of 16




decide whether a particular dispute is to be arbitrated under the terms of the contract.” Metro. Life

Ins. Co. v. Bucsek, 919 F.3d 184, 189-90 (2d Cir. 2019). “[W]hen the parties have contracted to

submit the question of the arbitrability of a dispute to arbitrators, courts must respect and enforce

that contractual choice.” Id. at 190.

        However, “[c]ourts should not assume that the parties agreed to arbitrate arbitrability unless

there is ‘clea[r] and unmistakabl[e]’ evidence that they did so.” First Options of Chi., 514 U.S. at

944 (alterations in original) (quoting AT & T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S.

643, 649 (1986)). The Second Circuit has held that “[w]here the parties explicitly incorporate

procedural rules that empower an arbitrator to decide issues of arbitrability, that incorporation may

serve ‘as clear and unmistakable evidence of the parties’ intent to delegate arbitrability to an

arbitrator.’” DDK Hotels, LLC v. Williams-Sonoma, Inc., 6 F.4th 308, 318 (2d Cir. 2021) (quoting

Contec Corp., 398 F.3d at 208). This includes the AAA Rules, which “explicitly empower an

arbitrator to resolve questions of arbitrability.” Id.

        But this is not a per se rule. Instead, “context matters.” Id. “[W]here the arbitration

agreement is broad and expresses the intent to arbitrate all aspects of all disputes, this—coupled

with incorporation of rules that expressly empower an arbitrator to decide issues of arbitrability—

constitutes clear and unmistakable evidence of the parties’ intent to delegate the question of

arbitrability to the arbitrator.” Id. at 318-19. “Where, by contrast, the arbitration agreement is

narrower, vague, or contains exclusionary language suggesting that the parties consented to

arbitrate only a limited subset of disputes, incorporation of rules that empower an arbitrator to

decide issues of arbitrability, standing alone, does not suffice to establish the requisite clear and

unmistakable inference of intent to arbitrate arbitrability.” Id. at 319. In other words, “where there

is a qualifying provision (whether described as a carve-out or carve-in) that arguably excludes the



                                                   8
           Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 9 of 16




present dispute from the scope of the arbitration agreement, that provision creates ambiguity

regarding the parties’ intent to delegate arbitrability to the arbitrator.” Id. at 322. This ambiguity

then “delays application of AAA rules until a decision is made as to whether a question does or

does not fall within the intended scope of arbitration, in short, until arbitrability is decided.”

NASDAQ OMX Grp., Inc. v. UBS Sec., LLC, 770 F.3d 1010, 1032 (2d Cir. 2014). 4

       Here, the arbitration provision in the Escrow Agreement states that “[a]ny controversy or

claim” relating to the Escrow Agreement to which Rogers is a party must be arbitrated “in

accordance with the provisions of the Commercial Arbitration Rules then in effect of the American

Arbitration Association.” March Escrow Agreement ¶ 9; July Escrow Agreement ¶ 9. The Escrow

Agreement thus incorporates the AAA Rules, which delegate the question of arbitrability to an

arbitrator. See Dkt. 99, Exh. C. While Rogers contends that this is the end of the matter, Dkt. 98

(“Motion”) at 16-17, Al Thani responds that the reference to the AAA Rules is not determinative

and instead asks the Court to look to the context of the arbitration provision, see Dkt. 122

(“Opposition”) at 13-16.

       In so arguing, Al Thani emphasizes that the arbitration provision is within a paragraph

entitled “Disputes.” Right before the arbitration provision, the Escrow Agreement states that

“should any dispute arise with respect to the payment, ownership or right of possession of the



       4
          The Supreme Court recently had the chance to address this approach when it granted
certiorari in Henry Schein, Inc. v. Archer & White Sales, Inc., 141 S. Ct. 113 (2020), on the
question of “[w]hether a provision in an arbitration agreement that exempts certain claims from
arbitration negates an otherwise clear and unmistakable delegation of questions of arbitrability to
an arbitrator,” Petition for Writ of Certiorari, Henry Schein, Inc. v. Archer & White Sales, Inc.,
2020 WL 529195 (U.S.). The petitioner in that case argued that the Second Circuit’s approach,
which the Fifth Circuit has also adopted, “conflates the question of who decides arbitrability with
the question of whether the dispute is arbitrable.” Id. at *20-22. But the Supreme Court later
dismissed the petition as improvidently granted. 141 S. Ct. 656 (2021). So the Court remains
bound by the reasoning of the Second Circuit, as recently reaffirmed in DDK Hotels.

                                                  9
        Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 10 of 16




Escrow Deposit, the Escrow Agent is authorized and directed to retain in its possession, without

liability to anyone, except for its bad faith, gross negligence, or willful misconduct, all or any part

of the Escrow Deposit” until the dispute is resolved. March Escrow Agreement ¶ 9; July Escrow

Agreement ¶ 9. Al Thani thus asks the Court to find that the arbitration provision only applies to

three discrete types of “disputes”—those with respect to the “payment, ownership or right of

possession of the Escrow Deposit.” Opposition at 14.

       Al Thani further argues that, “[c]onsistent with this understanding,” the Escrow Agreement

“identifies specific issues that must be decided by a ‘court of competent jurisdiction.’” Id. For

instance, the Escrow Agreement states: “The Escrow Agent shall not be liable for any action taken

or omitted by it in good faith except to the extent that a court of competent jurisdiction determines

that the Escrow Agent’s bad faith, gross negligence, or willful misconduct was the primary cause

of any loss to the Depositor and Beneficiary.” March Escrow Agreement ¶ 4; July Escrow

Agreement ¶ 4. It also states: “In the event that the Escrow Agent shall be uncertain as to its duties

or rights hereunder or shall receive instructions, claims or demands from any Party hereto which,

in its opinion, conflict with any of the provisions of this Escrow Agreement, it shall be entitled to

refrain from taking any action and its sole obligation shall be to keep safely all property held in

escrow until it shall be directed otherwise in writing by the Depositor and the Beneficiary or by a

final order or judgment of a court of competent jurisdiction.” March Escrow Agreement ¶ 4; July

Escrow Agreement ¶ 4. By contrast, the only reference to “an arbitrator’s decision” is within the

sentence describing disputes with respect to payment, ownership, or right of possession of the

Escrow Deposit. See March Escrow Agreement ¶ 9; July Escrow Agreement ¶ 9. Therefore,

according to Al Thani, reading the arbitration provision to be limited to disputes about the

payment, ownership, or right of possession of the Escrow Deposit is the only way to satisfy two



                                                  10
       Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 11 of 16




principles of contract law: that a contract must be read to give effect to all of its provisions and

that specific terms are given greater weight than general language. Opposition at 17-18.

       But Al Thani’s reading requires the Court to stretch the contractual language more than it

can bear. The arbitration provision, which covers “[a]ny controversy or claim arising out of or

relating to this Agreement to which Escrow Agent is a party,” March Escrow Agreement ¶ 9; July

Escrow Agreement ¶ 9, “is a classically broad one,” Mehler v. Terminix Int’l Co. L.P., 205 F.3d

44, 49 (2d Cir. 2000). The arbitration provision does not, on its face, limit arbitration to any

specific type of dispute. In fact, it does not even limit it to a “dispute.” Nor does the Escrow

Agreement define “dispute” in a more limited manner that might suggest that Paragraph 9 as a

whole only addresses a limited set of disputes. Thus, reading the language “[a]ny controversy or

claim arising out of or relating to this Agreement” to mean only “disputes with respect to the

payment, ownership or right of possession of the Escrow Deposit” certainly would not “give[] a

reasonable and effective meaning to all terms of a contract.” Galli, 973 F.2d at 149 (quoting

Rothenberg v. Lincoln Farm Camp, Inc., 755 F.2d 1017, 1019 (2d Cir. 1985)).

       And at least one of the Escrow Agreement’s references to a “court of competent

jurisdiction” can be readily squared with the broad arbitration provision. Al Thani points to the

language providing that, in the event of uncertainty on the part of the Escrow Agent as to his or

her duties or rights, the Escrow Agreement allows the Escrow Agent to refrain from acting until

directed otherwise “by a final order or judgment of a court of competent jurisdiction.” March

Escrow Agreement ¶ 4; July Escrow Agreement ¶ 4. This can easily be interpreted to mean that

Rogers may refrain from releasing the Escrow Deposit until there is a final order or judgment under

9 U.S.C. §§ 9-13, which govern motions to confirm, vacate, or modify arbitration awards.




                                                11
       Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 12 of 16




       But the Escrow Agreement’s language that a “court of competent jurisdiction” may

“determine[]” whether the Escrow Agent’s “bad faith” was the “primary cause of any loss to the

Depositor and Beneficiary” requires closer analysis. March Escrow Agreement ¶ 4; July Escrow

Agreement ¶ 4. Al Thani suggests this provision is a carve-out for a court to decide Rogers’s bad

faith. In support of this argument, Al Thani principally relies on two cases—DDK Hotels, LLC v.

Williams-Sonoma, Inc., No. 19 Civ. 226 (ILG), 2020 WL 4194195 (E.D.N.Y. July 20, 2020), and

Temple v. Best Rate Holdings LLC, 360 F. Supp. 3d 1289 (M.D. Fla. 2018)—in which courts found

that incorporation of the AAA rules did not mandate that the arbitrator decide questions of

arbitrability. Motion at 15-16. In DDK Hotels, which was recently affirmed on appeal, see DDK

Hotels, LLC, 6 F.4th 308, the district court assessed an arbitration provision that incorporated the

AAA Rules but stated that the only arbitrable issues were “Disputed Matters,” which it defined as

“instances where ‘the [Joint Venture] Members (acting through the Board) are unable to agree on

a matter requiring Board or Member approval,’” 2020 WL 4194195, at *12. 5 Because the

arbitration provision was narrow, the incorporation of the AAA Rules alone did not “render[] the


       5
           The contract in DDK Hotels stated, in relevant part:
       (a) Mediation. If the Members (acting through the Board) are unable to agree on a
       matter requiring Board or Member approval (a “Deadlock”), except as provided in
       Section 16(c), any Member may serve on the other Member a notice (a “Deadlock
       Notice”) specifying the matter in dispute (the “Disputed Matter”). . . .
       (b) Arbitration. The parties unconditionally and irrevocably agree that . . . all
       Disputed Matters that are not resolved pursuant to the mediation process provided
       in Section 16(a) may be submitted by either Member to binding arbitration
       administered by the American Arbitration Association (“AAA”) for resolution in
       accordance with the Commercial Arbitration Rules and Mediation Procedures of
       the AAA then in effect. . . . The parties’ agreement to arbitrate and any and all
       disputes (except with respect to injunctive relief) is governed by and subject to the
       rules of the New York Arbitration Law and the Federal Arbitration Act, or, in each
       case, any successor or replacement statutes thereto. The . . . prevailing party shall
       be entitled to recover its reasonable attorneys’ fees and arbitration costs.
DDK Hotels, 2020 WL 4194195, at *3 n.5.

                                                 12
        Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 13 of 16




parties’ intent to delegate arbitrability of [a] supplemental claim” to an arbitrator “clear [or]

unmistakable.” Id. In Temple, the arbitration provision provided that “the parties agree to submit

their claims for arbitration ‘[s]hould a dispute arise concerning the Site Offerings, the terms and

conditions of the Agreement or the breach of same by any party hereto.’” 360 F. Supp. 3d at 1301

(alteration in original) (emphasis omitted). The court there found that the incorporation of the

AAA Rules alone was insufficient to show the parties intended to delegate questions of

arbitrability, as the contract “limit[ed] arbitration to disputes concerning a list of specific items.”

Id.

       Unlike in DDK Hotels and Temple, however, there is no explicit carve-out here. The

Escrow Agreement refers to a court of competent jurisdiction “determin[ing]” if Rogers engaged

in bad faith, gross negligence, or willful misconduct. March Escrow Agreement ¶ 4; July Escrow

Agreement ¶ 4. While this provision clearly reflects the parties’ intent to limit the liability of the

Escrow Agent absent bad faith, gross negligence, or willful misconduct, it does not actually

suggest the parties sought to empower a court to determine such issues when presented in a

controversy or claim arising out of the Escrow Agreement to which Rogers is a party.

       While Al Thani contends that the language in Paragraph 4 requires that a court must decide

“issues that concern Rogers’s bad faith,” see Opposition at 17, “bad faith” is not generally a

standalone claim. To interpret this provision as allowing Al Thani to sue in a federal court every

time Rogers’s bad faith is at issue would conflict with the unambiguous and broad language in

Paragraph 9 that “[a]ny controversy or claim arising out of or relating to this Agreement to which

Escrow Agent is a party shall be determined by an independent arbitrator.” March Escrow

Agreement ¶ 9; July Escrow Agreement ¶ 9. It would also, as a practical matter, be difficult to

implement. This is not the only mention of bad faith in the Escrow Agreement. The contract



                                                  13
        Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 14 of 16




explicitly limits Rogers’s liability absent “bad faith” if he withholds the Escrow Deposit pending

the arbitration of a dispute with respect to the payment, ownership, or right of possession of the

Escrow Deposit. March Escrow Agreement ¶ 9; July Escrow Agreement ¶ 9. Under Al Thani’s

reading, an arbitrator would decide the dispute, even if Rogers is involved, only to have a court

then decide Rogers’s bad faith. But what if Rogers’s bad faith is relevant to resolving the dispute?

       And Al Thani’s argument ignores the rest of the very sentence he cites. The Escrow

Agreement states that Rogers will not be liable unless a “court competent jurisdiction determines

that the Escrow Agent’s bad faith, gross negligence, or willful misconduct was the primary cause

of any loss to the Depositor and Beneficiary.” March Escrow Agreement ¶ 4; July Escrow

Agreement ¶ 4 (emphasis added). To accept Al Thani’s argument would thus seemingly be to

interpret this provision as a carve-out for a court to resolve the “primary cause of any loss,” as it

would be necessary to determine whether that primary cause was bad faith, gross negligence,

willful misconduct, or something else. But carving out the “primary cause of any loss” would

essentially eviscerate the broad and clear arbitration provision, as it would suggest that any time

there is loss, the parties could bring their claim in court. See Galli, 973 F.2d at 149 (explaining

that courts should “avoid[] if possible” “an interpretation of a contract that has ‘the effect of

rendering at least one clause superfluous or meaningless’” (quoting Garza, 861 F.2d at 27)).

Simply put, the Escrow Agreement does not have a “qualifying provision . . . that arguably

excludes the present dispute from the scope of the arbitration agreement.” DDK Hotels, LLC, 6

F.4th at 322.

       Perhaps Paragraph 4’s reference to a “court of competent jurisdiction”—or rather that

paragraph’s failure to reference an arbitrator—was the product of imprecise drafting that, if read

in isolation, could muddy the parties’ intent.        But there is no ambiguity in Paragraph 9’s



                                                 14
        Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 15 of 16




requirement that any claim relating to the Escrow Agreement involving Rogers be determined by

an arbitrator. Cf. Bank of Am., N.A. v. JPMorgan Chase Bank, Nat’l Ass’n, No. 09 Civ. 8619

(PAC), 2011 WL 13383580, at *4 (S.D.N.Y. Feb. 16, 2011) (“Although it is ‘a cardinal rule of

construction that the court adopt an interpretation that renders no portion of the contract

meaningless,’ the context and structure of the rest of the section clearly reveals that the ‘directly

to’ language in § 7.18(a) is simply surplusage.” (quoting Ga. Pacific Consumer Prod., LP v. Int’l

Paper Co., 566 F. Supp. 2d 246, 251 (S.D.N.Y. 2008))). This unambiguous and broad arbitration

provision—which cannot be reasonably interpreted as having a carve-out—combined with the

Escrow Agreement’s incorporation of the AAA rules, constitutes “clear and unmistakable”

evidence of the parties’ agreement to delegate issues of arbitrability to an arbitrator.

B. Whether to Dismiss or Stay the Claims Against Rogers

        The Court must therefore determine whether to dismiss this action, Rogers’s principal

request, or stay it, which Rogers requests in the alternative. If all claims are referred to arbitration

and a party requests a stay, the Court must grant a stay. Katz v. Cellco P’ship, 794 F.3d 341, 345

(2d Cir. 2015). However, “the FAA’s policy favoring a stay over dismissal does not apply where

a defendant primarily seeks dismissal and only requests a stay in the alternative.” Dylan 140 LLC

v. Figueroa, No. 19 Civ. 2897 (LAK) (DF), 2019 WL 12339639, at *6 (S.D.N.Y. Nov. 8, 2019),

aff’d, 982 F.3d 851 (2d Cir. 2020). Nonetheless, the Second Circuit has “counsel[ed] that courts

should stay litigation pending arbitration to avoid ‘convert[ing] an otherwise-unappealable

interlocutory stay order into an appealable final dismissal order,’ thus ‘enabl[ing] parties to

proceed to arbitration directly.” Dylan 140 LLC v. Figueroa, 982 F.3d 851, 859 n.2 (2d Cir. 2020)

(second and third alteration in original) (quoting Katz, 794 F.3d 341, at 346). Moreover, a stay is

particularly appropriate when the parties must arbitrate the question of the arbitrability, since any



                                                  15
        Case 1:20-cv-04765-JPC Document 231 Filed 09/21/21 Page 16 of 16




claims that the arbitrator determines are not arbitrable would proceed before this Court. See

Bonner v. Point72 Asset Mgmt., L.P., No. 18 Civ. 1233 (AT), 2018 WL 11223154, at *3 (S.D.N.Y.

July 5, 2018).

       In light of this, the Court stays the claims against Rogers pending arbitration. The Court

declines to stay the non-arbitrable claims against the remaining Defendants. See KPMG LLP v.

Cocchi, 565 U.S. 18, 19 (2011) (“The [FAA] has been interpreted to require that if a dispute

presents multiple claims, some arbitrable and some not, the former must be sent to arbitration even

if this will lead to piecemeal litigation.”); see also Merrick v. UnitedHealth Grp. Inc., 127 F. Supp.

3d 138, 154 (S.D.N.Y. 2015) (declining to stay claims against defendants whose claims are not

subject to arbitration); Whitehaven S.F., LLC v. Spangler, 45 F. Supp. 3d 333, 353 (S.D.N.Y. 2014)

(same), aff’d, 633 F. App’x 544 (2d Cir. 2015).

                                          IV. Conclusion

       For the aforementioned reasons, Rogers’s motion to dismiss is construed as a motion to

compel, the motion is granted, and the claims against Rogers are stayed pending arbitration. The

Clerk of the Court is respectfully directed to terminate the motion pending at Docket Numbers 97

and 195.

       SO ORDERED.

Dated: September 21, 2021                           __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                        United States District Judge




                                                  16
